Opinion issued June 27, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00077-CV
                            ———————————
                           MIKE NAYEF, Appellant
                                        V.
                         SABAH M. NAYEF, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1124037


                          MEMORANDUM OPINION
      Appellant, Mike Nayef, proceeding pro se, has failed to timely file his

appellate brief. See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). After the Clerk of

this Court’s May 23, 2019 notice warned appellant that his appeal was subject to

dismissal for want of prosecution if he failed to timely file his appellant’s brief
within ten days of the date of that notice, appellant failed to timely respond. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                           2